EXHIBIT 10.12       [gzyfwbz325sp000001.jpg]

215 Euston Road

      London

      NW1 2BE

      T: +44 (0)20 7611 2077

 

E: enquiries@nightstartx.com

www.nightstartx.com

 

 

[Date]

 

Dear [-],

 

Nightstar Therapeutics plc (the “Company”) and your role as a director/officer
of the Company

 

As you are aware the Articles of Association of the Company (the “Articles”)
contain provisions, at Article 140, granting an indemnity to the directors and
officers of the Company from time to time. We are taking this opportunity to
afford you the direct benefit of this indemnity in the form of a deed for your
benefit (this “Deed”). As you are aware the Companies Act 2006 (the “Act”)
imposes certain statutory limitations on the scope of this indemnity. For the
avoidance of doubt the Company will maintain directors and officers insurance
(“D&O Cover”), which is intended to operate for your protection in addition to
this indemnity.  The current level of cover is set at £30 million and will be
reviewed on an annual basis by the Board.

 

Any defined terms used in this letter (to the extent undefined) shall have the
meanings given to them in the Articles.

 

1.1

Without prejudice to any indemnity to which you may otherwise be entitled
pursuant to Article 140 of the Articles, you shall be indemnified by the Company
against all liabilities, costs, charges and expenses incurred by you in the
execution and discharge of your duties to the Company and any “Associated
Company” of the Company (as defined by the Act for these purposes), including
any liability incurred by you in defending any proceedings, civil or criminal,
which relate to anything done or omitted or alleged to be done or omitted by you
as an officer of the Company or an Associated Company provided that no such
indemnity shall extend to any liability arising out of your fraud or dishonesty
or by you obtaining any personal profit or advantage to which you were not
entitled.  In addition, to the Act prohibits this indemnity extending to:

 

(A)

any liability incurred by you to the Company or any Associated Company of the
Company;

 

(B)

any fine imposed in any criminal proceedings;

 

(C)

any sum payable to a regulatory authority by way of a penalty in respect of your
personal non-compliance with any requirement of a regulatory nature howsoever
arising;

 

(D)

any amount for which you have become liable in defending any criminal
proceedings in which you are convicted and such conviction has become final;

 

(E)

any amount for which you have become liable in defending any civil proceedings
brought by the Company or any Associated Company of the Company in which a final
judgment has been given against you; and

 

(F)

any amount for which you have become liable in connection with any application
under sections 661(3) or (4) or 1157 of the Act in which the court refuses to
grant you relief and such refusal has become final,

however the D&O Cover in place is designed to provide cover for these specific
areas which the Act prescribes that the indemnity cannot extend, and for which
it is possible to obtain coverage on commercial terms.

Registered in England and Wales No. 10852952. Registered Office: 215 Euston
Road, London, NW1 2BE, UK. VAT No. 180 7077 05

--------------------------------------------------------------------------------

 

1.2

Without prejudice and in addition to any indemnity to which you may otherwise be
entitled pursuant to Article 140 of the Articles you shall be indemnified by the
Company against all liabilities, costs, charges and expenses incurred by you in
connection with the Company’s activities as a trustee of an occupational pension
scheme (as defined by section 750(5) of the Finance Act 2004) established under
a trust provided that no such indemnity shall extend to any liability arising
out of your fraud or dishonesty or the obtaining by you of any personal profit
or advantage to which you were not entitled and you shall be entitled to be
indemnified for:

 

(A)

any fine imposed in any criminal proceedings,

 

(B)

any sum payable to a regulatory authority by way of a penalty in respect of
non-compliance with any requirement of a regulatory nature howsoever arising,
and

 

(C)

any amount for which you have become liable in defending any criminal
proceedings in which you are convicted and the conviction has become final.

1.3

The Company will, upon a reasonable request from you accompanied by actual or
estimates of costs from those appointed to defend you, provide funds (either
directly or indirectly) to you to meet expenditure incurred or to be incurred by
you in any proceedings (whether civil or criminal) brought by any person or in
relation to any investigation or action to be taken by a regulatory authority
which relate to anything done or omitted or alleged to have been done or omitted
by you as a director and/or officer of the Company or any Associated Company of
the Company in respect of which it is alleged you have been guilty of
negligence, default, breach of duty or breach of trust, provided that you will
be obliged to repay any such amount no later than:

 

(A)

in the event that you are convicted in proceedings, the date when the conviction
becomes final,

 

(B)

in the event that judgment is given against you in proceedings, the date when
the judgment becomes final (except that such amount need not be repaid to the
extent that such expenditure is recoverable hereunder or under any other valid
indemnity given to you by the Company), or

 

(C)

in the event that the court refuses to grant you relief on any application under
sections 144(3) or (4) or 727 of the UK Companies Act 1985 or sections 661(3) or
(4) or 1157 of the Act, the date when the refusal becomes final.

1.4

This indemnity does not authorise any indemnity which would be prohibited or
rendered void by any provision of the Act or by any other provision of law.

1.5

The Company hereby waives (to the maximum extent permitted the provisions of the
Act or by any other provision of law) all and any claims that it may have
against you as a result of, and in connection with, your tenure as a director or
officer of the Company, whether actual or contingent, direct or indirect and
irrevocably waives any such claims or rights of action and releases and forever
discharges you from all and any liability in respect thereof.

1.6

You agree to give written notice to the Company as soon as reasonably practical
after receipt of any demand relating to any claim under this indemnity (or
becoming aware of circumstances which are reasonably be expected to give rise to
a demand relating to a claim) giving full details and providing copies of all
relevant correspondence and you agree to keep the Company fully informed of the
progress of any claim, including providing all such information in relation to
any claim or losses or any other costs, charges or expenses incurred as the
Company may reasonably request, and shall take all such action as the Company
may reasonably request to avoid, dispute, resist, appeal, compromise or defend
any claim.

1.7

For the avoidance of doubt:

 

(A)

if a company ceases to be a subsidiary of the Company after the date of this
Deed, the Company shall only be liable to indemnify you in respect of
liabilities in relation to that company which arose before the date on which
that company ceased to be a subsidiary of the Company; and

 

--------------------------------------------------------------------------------

 

 

(B)

as director or officer of any company which becomes a subsidiary of the Company
after the date of this Deed, you shall be indemnified only in respect of
liabilities arising after the date on which that company became a subsidiary of
the Company.

1.8

This Deed shall remain in force until such time as any relevant limitation
periods for bringing Claims against you have expired, or for so long as you
remain liable for any losses, notwithstanding that you may have ceased to be a
director or officer of the Company or any of its subsidiaries.

1.9

Any dispute or claim arising out of or in connection with this indemnity and
waiver (including non-contractual disputes or claims) shall be governed by and
construed in accordance with the law of England and Wales and you and the
Company irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this appointment or its subject matter or formation (including
non-contractual disputes or claims).

1.10

[The Company hereby acknowledges that you may have certain rights to
indemnification, advancement of expenses and/or insurance provided by [—] and
certain of its affiliates from time to time (collectively, the “Fund
Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to you are primary and any obligation of the Fund
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by you are secondary), (ii) that it shall be
required to advance the full amount of expenses incurred by you and shall be
liable for the full amount of all expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the terms of this Deed and the Articles (or any other agreement between you and
the Company), without regard to any rights you may have against the Fund
Indemnitors, and, (iii) that it irrevocably waives, relinquishes and releases
the Fund Indemnitors from any and all claims against the Fund Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Fund
Indemnitors on your behalf with respect to any claim for which you have sought
indemnification from the Company shall affect the foregoing and the Fund
Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of your rights of recovery against
the Company. You and the Company agree that the Fund Indemnitors are express
third party beneficiaries of the terms of this Section 1.10.]

1.11

[Save as set forth in Section 1.10, a person who is not a party to this Deed has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term or, or enjoy any benefit under, this Deed but this does not affect any
right or remedy of a third party which exists or is available apart from the
Contracts (Rights of Third Parties) Act 1999.]

IN WITNESS WHEREOF, this Deed has been executed as a deed by the Company and
you, or such parties’ duly authorized attorneys on the day and year first above
written.

 

[Signature Page Follows]

 

 




 

--------------------------------------------------------------------------------

 

 

Executed as a deed by

 

 

 

…………………………………………..

for and on behalf of

NIGHTSTAR THERAPEUTICS PLC

 

In the presence of:

 

 

 

 

…………………………………………..

Signature and name of witness

 

 

Executed as a deed by [-]

 

 

 

…………………………………………..

Signature

 

 

In the presence of:

 

 

 

…………………………………………..

Signature and name of witness

 